DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence
The examiner acknowledges receipt of amendment and remarks filed 05/24/2022.
Claims 1 and 10 are amended.   
Claim 6 is canceled.
Claims 1-5 and 7-13 are pending.
Priority
The examiner acknowledges this application as a 371 of PCT/EP1018/085571 filed 12/18/2018, and which claims benefit of United Kingdom application 1721585.6 filed 12/21/2017.
Specification
The objection to the disclosure for containing embedded hyperlink/browser-executable code is withdrawn in light of the removal of the embedded hyperlink/browser-executable code from the specification by amendment to page 9 of the specification filed 05/24/2022. 
Response to Arguments
The rejection of claim(s) 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by JAIRAM, SUGUNA et al. (WO 2017007552 A1) is withdrawn because JAIRAM does not teach perfume in the core.
Arguments with respect to BOBNOCK R S et al. (WO 2016061439 A1): Applicant argues that BOBNOCK does not anticipate the claims because:
BOBNOCK teaches dual melamine resin/-(methacrylate polymer walled microcapsules, citing paragraph [0002].
BOBNOCK teaches dual walled microcapsules, citing paragraph [00016] and that BOBNOCK teaches that dual walls are essential.
BOBNOCK discloses that suitable melamine resin prepolymers and/or polymers and/or precursors thereof are able to polymer through self-condensation, citing paragraph [0014].   That on the contrary, the polyamines according to the present invention are required to react as aza-Michael donors and are not capable of undergoing self-condensation.
Response: a) The claims have not excluded dual melamine resin/-(methacrylate polymer walled microcapsules; b) The claims have not excluded dual walls; c) paragraph [0014] in BOBNOCK describes a fifth embodiment and thus BOBNOCK is not limited to the fifth embodiment.    Paragraph [0065] of the publication of the instant disclosure lists pentaerythritol-tetraacrylate as a shell forming monomer that is a Michael acceptor (see paragraph [0064]).   The as filed specification does not mention aza-Michael donor or donor or Michael donor.   Nonetheless, while the reaction to produce the claimed product may the different from that in BOBNOCK as applicant appears to suggest, claim 1 is not directed to method of producing microcapsules shells/walls.   Claim 1 is directed to product and BOBNOCK teaches the same product as claim 1.   Further also, BOBNOCK teaches that pentaerythritol-tetraacrylate (paragraphs [0097] and [0106]) is one of the multifunctional monomers having multiple double bonds, which is the same shell forming monomer or Michael acceptor disclosed in applicants’ specification.    Also, claim 1 has excluded polyamine-alkylol precondensate.   However, methylol melamine is one of the alternative melamine resins of BOBNOCK (see at least claims 9 and 20).   
Applicant’s argument from the second full paragraph to the third full paragraph of page 9 of the remarks is the same as the arguments listed above.   Thus the response presented above applies here.   Claims 2 depends on claim 1 and claim 7 depends on claim 7.   Claim 8 depends on claim 7.    Thus, the rejection under 35 USC 103 applies to claim 8.    BOBNOCK teaches that polymeric constituent of the microcapsule is covalently bound to the chromophore group (paragraph [0388]).   BOBNOCK also teaches that laundry detergent comprising the microcapsules have polymeric dye and that the polymeric dye comprising chromophore is covalently bound to one or more repeat units (paragraph [0388]).   Since the microcapsules of BOBNOCK are used to make the laundry detergent (See at least paragraphs [0173], [0386], [0536[-[0537], [0557]-[0560]) and these laundry detergents contain polymeric dye, at the effective date of the invention, one having ordinary skill in the art would have reasonably expected the polymeric coating on the microcapsule including polymeric dye to predictably be covalently be attached to the microcapsules.      
Therefore the rejections over BOBNOCK are maintained below.  
Applicant’s argument that the co-pending application 16/768,199 is awaiting action and the non-statutory double patenting rejection over co-pending application 16/768,199 is premature and improper as the scope of allowable claims has not been established is not persuasive because co-pending 16/768,199 is still pending and there is still art rejection in the examined case and the examined claims and the co-pending application have the same effective dates.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7 and 9-13 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOBNOCK R S et al. (WO 2016061439 A1) for reasons of record and modified to address the current amendments.  
The amendment to claim 1 excluding polyamine-alkylol pre-condensate does not remove BOBNOCK as art because methylol melamine is an alternative to other melamines (see at least claims 9 and 20) indicating that BOBNOCK is not limited to polyamine alkyloyl.   
For claims 1-5, 7 and 9, BOBNOCK teaches a core shell microcapsule that comprises melamine acrylate walled microcapsules and the capsule wall is made of select multifunctional (meth)acrylate (see the whole document, the title, abstract; paragraph [0031]).   Melamine is a polyamine and meets the limitation of polyamine of claims 1 and 3 and 4.   (Meth)acrylate monomers and oligomers meet the limitation of materials having multifunctional double bonds of claims 1 and 3 and 4.  The microcapsule is used as consumer product such as fabric and is coated (paragraph [0262] with polymer such as poly (meth)acrylates (paragraph [0398]) meeting claims 7 and 9.   For claim 2, the microcapsule of composition of BOBNOCK is in the form of emulsion/suspension (paragraph [0163]).   For claim 12, the microcapsule of BOBNOCK is a fabric care composition (paragraph [0398]) and the composition contains perfume in the core (paragraphs [0471], [0481]).   In some embodiments the acrylate is 1, 4-butanediol dimethacrylate (paragraph [0097]) meeting the limitation of claim 5.   BOBNOCK is not limited only to the use of polyamine-alkylol precondensate because BOBNOCK teaches the use of melamine-aldehyde (see at least claims 9 and 20).   BOBNOCK, teaches pentaerythritol-tetraacrylate  and pentaerythritol triacrylate (paragraphs [0097] and [0106]) and pentaerythritol-tetraacrylate and pentaerythritol triacrylate are multifunctional monomers having multiple double bonds and these compounds are one of the multifunctional monomers having multiple double bonds meeting the limitation of material comprising multiple olefinic bond.   Therefore, the pentaerythritol-tetraacrylate having multiple olefinic bonds would also be capable of reacting with polyamine.     
For claim 10, BOBNOCK discloses method for forming melamine resin acrylate microcapsule (abstract, paragraphs [0002], [0009] ); the method comprises forming dual oil/water phase involving emulsion or dispersion of the oil phase disperses in a continuous aqueous phase with the discontinuous oil phase containing the core material to be encapsulated (paragraph [0031]), the core material being oil or scented oil or fragrances (paragraphs [0069], [0113]) is milled to form droplet (paragraphs [0017], [0037], [0045], [0078]); the core composition containing wall forming materials are subjected to conditions that enable polymerization of the wall forming material to form the wall around the oil droplet (paragraphs [0017], [0042]); the result is partial or full encapsulation of the oil phase with the wall surrounding the oil droplet (paragraph [0043]).                     
For claim 13, the core shell structure having the polyamine/acrylate shell or wall is coated with a polymer as one polymer overlaying or coating the other (paragraph [0060])
For claim 11, the shell-forming material is the polyamine/acrylate system is the wall/shell forming material and part of the microcapsule.    BOBNOCK teaches that test samples were prepared by adding solids of the capsule forming material to form slurry for use (line 2 of page 39).
Therefore, BOBNOCK teaches all the elements of claims 1-5, 7 and 9-13

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over BOBNOCK R S et al. (WO 2016061439 A1) as applied to claims 1-2 and 7.  
Claims 2 and 7 depend from claim 1.   Claim 8 depends on claim 7.   BOBNOCK has been described above to anticipate claims 1-2 and 7.
Claim 8 requires that the coating be covalently bound to the shell of the core-shell microcapsule.   BOBNOCK does not directly teach that the coating is covalently attached to the microcapsule.   BOBNOCK teaches that polymeric constituent of the microcapsule is covalently bound to the chromophore group (paragraph [0388]).   BOBNOCK also teaches that laundry detergent comprising the microcapsules have polymeric dye and that the polymeric dye comprising chromophore is covalently bound to one or more repeat units (paragraph [0388]).   Since the microcapsules of BOBNOCK are used to make the laundry detergent (See at least paragraphs [0173], [0386], [0536[-[0537], [0557]-[0560]) and these laundry detergents contain polymeric dye, at the effective date of the invention, one having ordinary skill in the art would have reasonably expected the polymeric coating on the microcapsule including polymeric dye to predictably be covalently be attached to the microcapsules.      
Therefore, BOBNOCK  renders claim 8 prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-13 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 of co-pending Application No. 16/768,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1-5 and 7-11 teach core-shell microcapsule containing perfume ingredient in the core and a shell material comprising of polyfunctional amine and poly functional acrylate and the core shell microcapsule is coated and this composition teaches all the elements of the claimed core-shell microcapsule.   Also, co-pending claims 12-15 teaches the method of examined claims 10-11 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613